Case 1:19-cv-00109-SM Document 48-3 Filed 05/18/20 Page 1 of 2




         Exhibit 3
                        Case 1:19-cv-00109-SM Document 48-3 Filed 05/18/20 Page 2 of 2
From: Kristi L. Clemens
Sent: Friday, November 17, 2017 1:19 PM EST
To: Mark I. Anderson <Mark.I.Anderson.18@dartmouth.edu>
Subject: RE: Meeting Request
Hi Mark,

When we met on April 4th, I informed you that we had received information from RE regarding harassing emails you sent. I
explained in my email requesting the meeting that we needed to get some more information
                                                                                  DA         from you so the college understood what
further actions may need to occur. When we met, I explained that based on what we had discussed that the college would not take
                                                                                  CT
further action at that time, but asked that you remain mindful of additional communications with your ex and her family because if
there were other incidents, the college would take judicial action.
                                                                                  ED

In no way was this meeting a judicial hearing- there were no charges and no outcome. I met with you in my capacity as a dean to
hear your side of the story and provide you some behavioral expectations moving forward.

On May 4th, you were arrested on the Dartmouth campus for a subsequent violation of the protective order. We met again on May
9th and I informed you that the college would likely move forward with allegations, and those were issued on May 11th.

Mark, I know you are struggling with this process. My suggestion to you is to go home and talk with your parents about how to move
forward. You have been granted a new hearing which is quite unusual. I suggest you stop attempting to get others within the
college to intervene in this process and focus on addressing the allegations at hand.

Best,
Kristi

--------------------------------------------------------------------------------------------
Kristi Clemens
Assistant Dean of Student Affairs and Director of Case Management
Dartmouth College
132 Carson Hall
(603) 646-3907

From: Mark I. Anderson
Sent: Friday, November 17, 2017 1:02 PM
To: Kristi L. Clemens <Kristi.L.Clemens@dartmouth.edu>
Subject: Re: Meeting Request

Hi Kristi,

Ok, I mainly wanted to ask about a meeting we had at the start of last Spring term/March when you told me I'd been given a
college reprimand/warning because I'd sent some inappropriate emails which were then sent to the College, and which we
discussed at the meeting. If you have any materials related to, or simply remember this meeting, I'd appreciate it incredibly if
you could pass this along to me.

Best,
Mark

From: Kristi L. Clemens
Sent: Friday, November 17, 2017 5:52:12 AM
To: Mark I. Anderson
Subject: RE: Meeting Request

Hi Mark,

Unfortunately, I don’t have time to meet today- I am leaving the office early this afternoon for a personal matter. If you’d like to send
me your questions via email, I can try to get to them between meetings today or over the weekend. I have been updated on your
recent communications with Judicial Affairs and the President’s office, so you don’t need to take the time to bring me up to speed
there.

Best,
Kristi

--------------------------------------------------------------------------------------------
Kristi Clemens
Assistant Dean of Student Affairs and Director of Case Management
Dartmouth College
132 Carson Hall
(603) 646-3907

From: Mark I. Anderson



                                                                                                                      DARTMOUTH003866
